United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          March 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60474
                          Summary Calendar


KILOCHO MALUMALU AHMED,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 105 455
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Kilocho Malumalu Ahmed petitions this court for review of

the decision of the Board of Immigration Appeals (BIA) affirming

the Immigration Judge’s (IJ) order denying his application for

asylum, withholding of removal, and withholding of removal under

the provisions of the Convention Against Torture.

     When, as here, the BIA summarily affirms without opinion and

essentially adopts the IJ’s decision, we review the IJ’s

decision.   See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-60474
                               -2-

Because Ahmed’s brief does not address the IJ’s findings on

withholding of removal or withholding under the provisions of the

Convention Against Torture, we do not review them.     See Soadjede

v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).

     Ahmed argues that the IJ erred in determining that he did

not have a well-founded fear of persecution based on his past

membership in a now-defunct political party and his refusal to

join the Congolese military.   Based upon our review of the

record, we conclude that the IJ’s ultimate determination is

supported by substantial evidence and is reasonable.     See

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002).

Ahmed has not shown that the evidence compels a finding that he

would face persecution on a protected ground.     See Girma v. INS,

283 F.3d 664, 667, 669 (5th Cir. 2002); 8 U.S.C. § 1101(a)(42)(A)

(a refugee is unwilling or unable to return because of

persecution “on account of race, religion, nationality,

membership in a particular social group, or political opinion”).

     The petition for review is DENIED.